FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM CATO SELLS, Jr.,                         No. 12-15842

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00170-RCJ-
                                                 WGC
  v.

E.K. McDANIEL, Warden; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       William Cato Sells, Jr., a Washington state prisoner formerly incarcerated in

Nevada, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action for failure to prosecute. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion. Al-Torki v. Kaempen, 78 F.3d 1381,

1384 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing Sells’s action for

failure to prosecute after finding that Sells was unable to appear for trial due to his

incarceration in another state and considering all reasonable alternatives to

dismissal. See id. at 1384-85 (discussing factors that district courts must consider

before dismissing under Federal Rule of Civil Procedure 41(b)).

      AFFIRMED.




                                           2                                     12-15842